                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC #:
 THOEDORE PARISIENNE,                                       DATE FILED: 3/31/2020

                           Plaintiff,
                                                               1:19-cv-02257-MKV
                    -against-
                                                             SCHEDULING ORDER
 HEYKOREAN, INC.,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

April 9, 2020 is adjourned sine die. It is further ORDERED that the parties shall file a proposed

Case Management Plan in compliance with the Court’s Individual Rules of Practice in Civil

Cases no later than May 9, 2020. Both a model Case Management Plan and the Court’s

Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                    _________________________________
Date: March 31, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
